Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-9, 22-24 and 33-37 are currently under examination, wherein claims 1 and 34 have been amended in applicant’s amendment filed on October 26, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 34-37 under 35 U.S.C. 112(a) and the previous rejection of claims 1-9, 22-24 and 33-37 35 U.S.C. 103 as stated in the Office action dated July 27, 2022 have been withdrawn in light of applicant’s amendment filed on October 26, 2022. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9, 22-24 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pub. 2015/0352794 A1) in view of Tiefel (US Pub. (2015/0136318 A1).
	With respect to claims 1-6, 9, 22-24 and 34-37, Nguyen et al. (‘794 A1) discloses a method of additive manufacturing comprising providing information related to a part including CAD files, material type, selected additive manufacturing process type and tolerances of selected design features; simulating manufacture of the part using the selected additive manufacturing process by means of a plurality of two-dimensionally patterned energy beam images (paragraph [0110]); comparing the simulated manufactured part to selected design tolerances; in response to the simulated manufactured part being outside the selected design tolerances modifying a plurality of parameters including laser beam intensities for melting the material which would meet the laser power flux and dwell time as claimed in claim 34 as amended, a displaceable supporting table (i.e. the support structure as claimed), shape distortions, part geometry in three dimensions which would meet the overall part topology as claimed, substrate geometry and deposit path which would meet the orientation of the part as claimed, build sequence which would meet the print orders within a given layer as claimed in claims 23, 24 and 34 and temperatures which would include the bed and powder temperatures as claimed in claim 22 to compensate predicted distortions and stresses outside the tolerances; repeating the simulated part manufacture and modifications until the design tolerances are achieved; manufacturing the part using an actual sensor monitoring system; providing post processing analysis of selected design features; and comparing data from the actual sensor monitoring system and the post processing analysis to improve simulated manufacture of the part, wherein manufacturing parameters relate to an energy beam control systems are able to control two-dimensional patterned energy beams (e.g. an elliptical beam shape); the design tolerances include stress, workpiece geometry and topological positioning of the part; and an in-process sensor monitoring system provides measurements of continuous temperature, thermal radiation spectrum and intensity (abstract, paragraphs [0001]-[0014], [0023]-[0025], [0037]-[0042], [0044], [0052], [0055], [0073]-[0081], [0086]-[0089], [0095]-[0099], [0108], [0110], [0116], [0125], [0127]-[0131] and [0139]-[0186]). Nguyen et al. (‘794 A1) does not specify that the in-process sensor monitoring system comprises visible and infrared light sensors as claimed in claim 1 as amended. Tiefel (‘318 A1) discloses a system and method of additive manufacturing comprising measuring an amount of light and an intensity of a laser beam at a specific location with optical sensors including an infrared sensor (abstract, paragraphs [0005] and [0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include optical sensors in the actual sensor monitoring system of Nguyen et al. (‘794 A1) as disclosed by Tiefel (‘318 A1) in order to measure an amount of light and an intensity of a laser beam at a specific location as disclosed by Tiefel (‘318 A1)
	With respect to claims 7 and 8, Nguyen et al. (‘794 A1) further discloses that a wire feeder and energy gun are controlled to generate and transmit a set of input parameters and to enable alterations to be introduced into the workpiece to compensate for predicted distortions (paragraphs [0010], [0080]-[0083], [0104-0122], [0139], [0142] and [0152]-[0159]), at least suggested the claimed features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the actual sensor monitoring system of Nguyen et al. (‘794 A1) to provide data specific to an additive manufacturing system including laser diagnostics and powder distribution mechanisms in order to compensate predicted shape distortions and residual stress developments in the part by alterations as disclosed by Nguyen et al. (‘794 A1) (abstract, paragraphs [0089], [0131] and [0180]-[0186]).
4.	Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (‘794 A1) in view of Tiefel (‘318 A1) and further in view of Das et al. (US Pub. 2014/0163717 A1).
	With respect to claim 33, Nguyen et al. (‘794 A1) in view of Tiefel (‘318 A1) does not specify simulating crystal structure as claimed. Das et al. (‘717 A1) discloses simulating resultant material crystal structures in an additive manufacturing process (abstract and paragraphs [0136], [0311] and [0331]-[0334]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simulate resultant material crystal structures of Nguyen et al. (‘794 A1) in view of Tiefel (‘318 A1) as disclosed by Das et al. (‘717 A1)  in order to obtain desired resultant material crystal structures as disclosed by Das et al. (‘717 A1) (paragraph [0136]).
Response to Arguments
5.	The applicant’s arguments filed on October 26, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Nguyen et al. (‘794 A1) in view of Das et al. (‘717 A1) does not disclose the amended feature in claim 1. In response, see the new ground of rejection of the amended feature above.
Second, the applicant argues that Nguyen et al. (‘794 A1) in view of Das et al. (‘717 A1) does not disclose modifying a laser power flux and dwell time in a given layer as well as a print order as claimed in claim 34 as amended. In response, the examiner notes that Nguyen et al. (‘794 A1) does disclose modifying a plurality of parameters including laser beam intensities for melting the material which would meet the laser power flux and dwell time as claimed in claim 34 as amended as well as a build sequence which would meet the print order within a given layer as claimed (paragraphs [0010], [0045], [0080], [0110], [0158] and [0170]). 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


11/10/2022